Marshall, Judge.
This appeal involves a question of whether in a claim for workmen’s compensation the employee (appellant) gave notice to his employer (appellee) of an injury suffered in the course of his employment. Held:
The only evidence submitted to the deputy director (and subsequently to the full board) which remotely approaches the question as to whether the claimant had given his employer notice of an injury related to and occurring on the job was the following: "... I was out [of the hospital] two days and I called Mr. Jackson [the employee’s supervisor] during those two days, assuming I *260would go back to work because I had never been out of work . .
Submitted June 2, 1975
Decided October 2, 1975
Rehearing denied October 22, 1975
Fred L. Cavalli, for appellant.
Swift, Currie, McGhee & Hiers, James B. Hiers, Jr., for appellee.-
The trial judge reversed the finding of fact by the board that this testimony was sufficient to show the giving of notice of the injury to the employer. We agree with the trial judge that the evidence was insufficient and affirm his reversal action. Royal Indem. Co. v. Coulter, 213 Ga. 277 (98 SE2d 899).
In view of our disposition, the remaining enumeration is rendered nugatory.

Judgment affirmed.


Bell, C. J., and Webb, J., concur.